Determination of motion for reargument of proceedings or in the alternative for leave to appeal to the Court of Appeals or for an order vacating the orders of this court entered July 10, 1975 withheld and matter remitted for a further hearing and findings in accordance with the following memorandum: Petitioner has submitted an affidavit which indicates that a material witness, who testified in the prior hearing which resulted in cancellation of petitioner’s licenses, has recanted. Upon review of this affidavit containing the recantation, we find that the matter should be remitted to the New York State Liquor Authority for a prompt hearing and findings to form a basis for our determination of the motion. Present— Moule, J. P., Cardamone, Simons, Goldman and Del Vecchio, JJ.